Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign patent application KR10-2017-0088940, filed 13 July 2017, has been filed in parent Application No. 16/034,711, filed on 13 July 2018. Accordingly, the effective priority date of the instant application is granted as 13 July 2017.

Election/Restriction 
Applicant’s election without traverse of Group I, claims 1-7, drawn to a method of genetically incorporating an L-DOPA in a target protein, in the reply filed on 16 March 2021 is acknowledged.

Status of the Claims

Claims 1-10 are pending.  Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim.  Claims 1-7 are under current examination.

Objection to the Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code; see [0064] p.14, line 16. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency (1) – Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). 
The enumerated amino acid sequence on p.17, line 10 is missing a SEQ ID NO:. 
The second occurrence of “SEQ ID NO:” on line 3 of ¶[0034] is missing a corresponding number.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency (2)—The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Interpretation
The examiner interprets claim 3 as disclosing the use of either of two possible pairs of aminoacyl-tRNA synthetases: pair 1: SEQ ID NO: 3 and SEQ ID NO: 5, or pair 2: SEQ ID NO: 4 and SEQ ID NO: 5. See allowable subject matter below.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regard to claim 2, the expression of a polypeptide from the nucleotide sequence that encodes it is an inherent property of the nucleotide sequence when properly presented in an appropriate expression vector/system. Thus, the disclosure that nucleotide sequence SEQ ID NO: 1 encodes amino acid sequence SEQ ID NO: 3 and nucleotide sequence SEQ ID NO: 2 encodes amino acid sequence SEQ ID NO: 4 fails to further limit base claim 1. 
Claim 7 recites “wherein the biosynthesized L-DOPA has a concentration of 3 mM or more.” Either this is an inherent property (that naturally flows from) the biosynthesized L-DOPA, or target protein comprising the L-DOPA, or the prokaryote/transformant biosynthesizing the L-DOPA and/or target protein of claim 1, or it is not. 
To the extent that it is an inherent property (that naturally flows) from the product/method of the independent claim, then the instant claim fails to further limit the independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 3, the semi-colon and sentence structure introduce ambiguity into the claim. It is unclear if the claim discloses all three possible paired combinations of SEQ ID NO: 3 and SEQ ID NO: 4 and a third synthetase SEQ ID NO: 5, or if the claim discloses only two possible pairs, i.e. pair 1: SEQ ID NO: 3 and SEQ ID NO: 5 or pair 2: SEQ ID NO: 4 and SEQ ID NO: 5. Furthermore, claim 3 recites the limitation "an aminoacyl-tRNA (aa-t-RNA) of SEQ ID NO: 5".  There is insufficient antecedent basis for this limitation in the claim. Either the aa-t-RNA of SEQ ID NO: 5 is introduced through genetic incorporation of an additional expression vector or is provided on the same expression vector disclosed in base claim 1 or is an endogenous feature of the prokaryote being transformed in base claim 1. Claim 3 is indefinite in regard to the method step introducing SEQ ID NO: 5 into the prokaryote/transformant of base claim 1 or in regard to the origin of the structural element of the aa-t-RNA synthetase of SEQ ID NO: 5.
Claim 4 recites the limitation "wherein the target protein includes a member selected from the group consisting of a green fluorescent protein (GFP), an emerald green fluorescent protein (emGFP), an enhanced green fluorescent protein (eGFP), a maltose-binding protein (MBP), and combinations thereof".  There is insufficient antecedent basis for this limitation in the claim in regard to the origin of the structural element of the target protein or to the method step of introducing the target protein into the prokaryote/transformant of base claim 1. Either the target protein gene is introduced through genetic incorporation of an additional expression vector or is provided on the same expression vector disclosed in base claim 1. Thus, the claim limitation is indefinite in regard to structure and/or method steps as disclosed.
Claim 7 recites “wherein the biosynthesized L-DOPA has a concentration of 3 mM or more” and does not recite any additional structure(s) and/or active method steps, but simply states a characterization or conclusion of the results of the structure and/or active method step positively recited in claim 1. However, the specification discloses that the catechol concentration in the culture medium is capable of affecting the concentration of the biosynthesized and incorporated L-DOPA [0048]-[0049] and discloses embodiments where the L-DOPA concentration is dependent on additional structural relationships such as substitution of catechol for phenol, maximizing catechol concentration in the culture medium, use of high density tyrosine and presence of TPL enzyme [0073]-[0078]. Yet, claim 7 makes no reference to these structural and/or functional relationships affecting the L-DOPA concentration. As such additional structural relationships and/or method steps seem necessary to obtain the functional limitation of claim 7, “wherein the biosynthesized L-DOPA has a concentration of 3 mM or more.” Claim 7 is thus indefinite in regard to omitting essential structural cooperative relationships, essential elements, and/or essential method steps, see MPEP § 2172.01.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claim recites “the biosynthesized L-DOPA has a concentration of 3mM or more.” 
Either this is an inherent property (that naturally flows from) the DOPA-RS1 or DOPA-RS2 mutant of claim 1, or it is not. 
To the extent it is not an inherent property (that naturally flows) from the product/method of the independent claim, then the claim is considered to lack adequate written description for failing to recite the structure that is necessary and sufficient to cause the recited functional language. 
The limitation “wherein the biosynthesized L-DOPA has a concentration of 3 mM or more” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the composition to provide the functional characteristic. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The specification discloses two species (DOPA-RS1 and DOPA-RS2) and one example wherein the biosynthesized L-DOPA has a concentration of 3 mM or more, stating, “ In order for L-DOPA to be dominant in the competition, a protein in which only biosynthesized L-DOPA is purely incorporated without incorporation of tyrosine needs to be expressed and purified, as shown in Fig. 1 in which the biosynthesized L-DOPA has a concentration of 3 mM or more. Therefore, the above-described result confirms that when the novel aaRS (DOPA·RS1 and DOPA-RS2) of the present disclosure is used, a biosynthesized L-DOPA is required to have a concentration of 3 mM or more for genetic incorporation without incorporation of tyrosine” (p. 17).  The disclosure further asserts the need for substituting catechol for phenol and a catechol concentration of 10 mM, pp. 18-20 [0075] and [0077], and the need for high density tyrosine and TPL enzyme to achieve the desired effect [0075]. The specification further states, “although TPL was used for L-DOPA biosynthesis, the conditions reported in the literature cou!d not be compatible with direct genetic incorporation of a biosvnthesized L-DOPA into a target protein” p.18 [0077].
The closest prior art references, i.e. SCHULTZ, et al (US20030082575A1), ALFONTA (WO2005038002A2), and Ayyadurai (Angew. Chem. Int. Ed., 2011; 50: 6534-6537) teach incorporation of non-natural amino acids (including L-DOPA) into target proteins, but each are silent as to structural conditions or method steps to obtain L-DOPA incorporation at a concentration of 3 mM or more, demonstrating that an artisan would not know the structural relationships or method steps necessary to achieve the limitations of claim 7; working examples only point to the incorporation of L-DOPA or other non-natural amino acids.
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of all structural relationships or method steps that would result in the biosynthesized L-DOPA having a concentration of 3 mM or more, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112(a). 

Allowable Subject Matter
In regard to the independent claim 1, SEQ ID NO: 1 and SEQ ID NO: 2 are free of the prior art (see search results dated 16 January 2021 in the IFW for the instant application). The closest sequence matches in the prior art are found in SCHULTZ, et al (US20030082575A1; SEQ ID NO: 19 which shares 97.9% sequence identity, consisting of 12 mismatches in the 921 nucleotide sequence, with instant SEQ ID NOs: 1 and 2 [see files 20210115_111243_us-16-034-711-1.rnpbm, Result 6 and 20210115_111243_us-16-034-711-2.rnpbm, Result 6, respectively]).
SEQ ID NOs: 3 and 4 are free of the prior art. The closest sequence matches in the prior art are found in ALFONTA (WO2005038002A2; SEQ ID NO: 1) which shares 99.4% identity (1 amino acid mismatch) with instant SEQ ID NOs: 3 and 4 (see IFW files 20210115_111452_us-16-034-711-3.rag, Result 3 and 20210115_111452_us-16-034-711-4.rag, Result 3, respectively).
SEQ ID NO: 5 is not free of the prior art. See, for instance, sequence search results in IFW, dated 16 January 2021, file 20210115_111520_us-16-034-711-5.rni, Result 1, SEQ ID NO: 28 of ISAACS, et al. (US PN 10501734) which is 100% identical to instant SEQ ID NO: 5. 

Claim Status
Claims 2-4 and 7 are rejected. Claims 1 and 5-6 are allowed.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Ayyadurai (Ayyadurai, N., Saravanan Prabhu, N., Deepankumar, K., et al. Angew. Chem. Int. Ed., 2011; 50: 6534-6537) teaches a copper biosensor created by the introduction of the metal‐chelating noncanonical amino acid L‐DOPA in place of L‐tyrosine into green fluorescent protein by genetic‐code engineering wherein the L-DOPA is incorporated, site specifically, using an engineered Methanococcus jannaschii tRNATyr/tyrosyl‐tRNA synthetase pair (p. 6536).
Alfonta, L., Zhang, Z., Uryu, S., Loo, J. A., & Schultz, P. G. (2003). Site-specific incorporation of a redox-active amino acid into proteins. Journal of the American Chemical Society, 125(48), 14662-14663. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633 
                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633